Citation Nr: 0324093	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to June 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claim for special 
monthly pension based on the need for regular aid and 
attendance or by reason of being housebound.  In light of the 
determination in this case, the issue of entitlement to 
special monthly pension on account of being housebound is 
moot, as entitlement based on the need for regular aid and 
attendance is a greater benefit.


FINDING OF FACT

The veteran is unable to protect herself from the hazards of 
her daily environment without the assistance of another 
person.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance are met.  
38 U.S.C.A. §§ 1502, 1521 (West  2002); 38 C.F.R. §§ 3.351, 
3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the claimant and the 
representative, if any, of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's duty 
to assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  Rating decisions apprised the appellant of the reasons 
and bases for the VA decision.  By letter dated in December 
2002, the Board apprised the appellant of the pertinent 
provisions of the VCAA and of that evidence she needed to 
submit and the development the VA would undertake.  The 
correspondence reflects that the appellant's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the appellant of the 
information and evidence necessary to substantiate the claim, 
as well as the actions expected of her and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The appellant has 
not indicated that there is any additional evidence that 
could be obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the appellant 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Following a request by the Board, additional evidence was 
obtained and associated with the claims folder.  The RO has 
not had the opportunity to readjudicate the issues on appeal 
with consideration of this additional evidence.  Further, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  However, given the resolution of this case in 
the veteran's favor, no harm will result and the Board may 
proceed with the adjudication of the claim.  See Bernard, 4 
Vet. App. 384.

Factual background

Department of Veterans Affairs (VA) Form 21-2680, Examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance, was submitted in July 2001.  The veteran reported 
a history of gait problems and falling, status post aneurysm 
repair.  On examination, the veteran had a limping gait.  It 
was noted that she had episodes in which she passed out.  The 
diagnoses were subarachnoid hemorrhage, aneurysm repair, 
seizure disorder and imbalance.  The examiner stated that 
daily skilled services were not indicated.

VA medical records dated from 2001 to 2003 have been 
associated with the claims folder.  The veteran was 
hospitalized by the VA in May 2002.  It was reported that she 
had been admitted to a private hospital earlier that month 
for symptoms of generalized weakness, slurred speech and 
shortness of breath.  She was found to have bilateral 
pulmonary emboli, but not deep venous thrombosis.  It was 
stated that the veteran remained symptom-free throughout the 
course of her VA hospitalization.  She was noted to ambulate 
in the halls well with a wheelchair for support.  The 
diagnosis was pulmonary embolus.

The veteran was again admitted to a VA hospital in August 
2002 because she thought she was having a seizure and 
discomfort in her chest.  She stated that she lived alone and 
that a friend helped her with activities of daily living.  
The veteran was observed overnight without further chest pain 
and a myocardial infarction was ruled out.  

The veteran was hospitalized by the VA from March to April 
2003, and was admitted for hemarthrosis of the left knee.  It 
was indicated on April 1 that prior to admission, she was 
able to ambulate with a seated wheeled walker within the home 
and she used a wheelchair outside the home.  It was also 
noted that her left knee symptoms had been increasing in 
intensity to the point that she could not walk to feed 
herself and attend to her activities of daily living.  It was 
stated that the veteran was not able to take care of herself 
given the current condition of her knee.  She had not been 
eating/drinking and maintained poor hygiene before coming to 
the hospital.  An occupational therapy note indicated that 
the veteran had not been able to get out of bed for the 
previous few weeks, and had not been able to get self-
dressed, go to the bathroom or take a bath.  Several days 
later, it was noted, with respect to her activities of daily 
living, that she was independent feeding herself, including 
set-up; she was independent in grooming; she could not 
complete putting a sock on her left foot; and she used a 
catheter.  The assessment was that she displayed generalized 
weakness and impaired activities of daily living/functional 
mobility.  

The veteran was admitted to a VA hospital for long-term 
rehabilitation in April 2003.  It was reported that at home, 
the veteran was able to get up and down on her own.  She was 
able to cook and clean, and managed her medications at home.  
An assessment was performed on April 9 due to a change in 
condition.  It was indicated that she had fallen, apparently 
in the hospital.  Later in the hospitalization, it was stated 
that the veteran displayed increased upper extremity 
strength/endurance and improved (independent or modified 
independence) concerning activities of daily living and 
functional mobility.  The diagnoses on discharge were status 
post left knee hemarthrosis of the left knee; chronic 
obstructive pulmonary disease; depressive and schizoaffective 
disorder; gastroesophageal reflux disease; history of 
pulmonary embolism; convulsions; and history of polysubstance 
abuse.

The veteran was afforded a respiratory examination by the VA 
in June 2003.  The examiner noted that the claims folder was 
reviewed.  The veteran was reported to be a very poor 
historian and was very forgetful.  It was stated that she had 
been in a nursing home for about eight months, but that about 
three to four months earlier, she moved to an apartment 
complex for disabled people.  The examiner stated that it was 
obvious that the veteran was unable to care for herself, but 
she would not accept placement in a nursing home and wanted 
to stay in her apartment for as long as she could.  The 
veteran related that she could get up in her apartment and 
move around with a walker, but she became extremely dizzy 
when she did that.  She preferred to stay in a wheelchair and 
was using one at the time of the examination.  The examiner 
noted that the veteran was not dressed very well and smelled 
of urine.  Stigmata of mental illness were apparent.  On 
examination, range of motion of the joints could not be 
obtained because of the veteran's general condition and 
immobility.  She could get out of the wheelchair and stand 
erect, but stated that she was dizzy and no additional 
mobility tests were performed for fear of a fall.  The 
diagnoses were ruptured cerebral aneurysm followed by 
surgery; progressive loss of mobility with current wheelchair 
bound status; multiple psychiatric problems; and chronic 
obstructive pulmonary disease, currently stable.  It was the 
examiner's opinion that it was as likely as not that the 
veteran required permanent aid and attendance if she refused 
nursing home placement.  The opinion was based on the 
veteran's history and physical examination.  

A VA psychiatric examination was conducted in July 2003.  The 
examiner indicated that the claims folder and VA medical 
records were reviewed.  During the interview, the veteran 
complained of ongoing problems with depression.  She reported 
decreased appetite and complained of sleep disturbance.  She 
stated that her energy was low and that she had problems with 
short-term memory.  She reported significant problems with 
isolation, stating that she had few friends or outside 
activities.  The veteran lived alone and did not have any 
assistance at home.  She maintained that she needed help with 
her laundry and doing dishes.  She was able to cook for 
herself as long as she prepared simple dishes.  She dressed 
independently, but related that she had difficulty keeping 
her clothes clean and her home clean.  Since the laundry was 
on a different floor from where she lived, she was unable to 
independently go and wash her clothes.  She also indicated 
that she required special bathroom equipment to bathe, shower 
and toilet.  The veteran asserted that she was able to 
ambulate independently, but only for a very short distance 
and that she got around primarily by wheelchair.  The veteran 
stated that she generally left home for her medical 
appointments only and that to have increased socialization 
with others, she came to the VA hospital daily for about nine 
hours.  She indicated that she sat in various waiting areas 
and talked to other individuals.  

On examination, the veteran was casually dressed.  The 
examiner noted that he observed her on subsequent days and 
she had the same outfit on.  Otherwise, her grooming and 
hygiene appeared adequate.  The diagnostic impressions were 
schizoaffective disorder, by history and history of alcohol 
and polysubstance abuse, in full remission, by patient 
report.  In conclusion, the examiner stated that the veteran 
had a longstanding history of psychiatric illness and 
multiple medical problems.  She maintained that she was 
currently unable to care for herself independently and was in 
need of assistance at home.  The examiner noted that, based 
on her complaint of current symptoms, presentation and 
reported history as indicated in VA medical records, the 
veteran's schizoaffective disorder was chronic and 
persistent, but appeared stable.  The examiner commented that 
the veteran demonstrated a sense of helplessness and degree 
of dysphoria that contributed to her reliance on others for 
assistance.  She also noted that the veteran reported a 
significant amount of social isolation that appeared to be 
largely related to her very limited amount of social support 
and interpersonal relationships, but otherwise did not appear 
to be substantially confined to her home as a result of her 
mental disabilities.  The examiner opined that the veteran 
appeared to be in need of some assistance in performing some 
of her routine activities of daily living.  Although she was 
able to independently dress and feed herself, other areas of 
daily functioning appeared to be inadequate.  The veteran was 
observed to repeatedly dress in the same clothing, reportedly 
without washing them and described inadequate food intake.  
She required special equipment in order to bathe, shower and 
toilet independently and had been referred recently to 
community health nursing for assistance with medication 
monitoring and home health assistance following an inpatient 
admission for rehabilitation of her knee.  The examiner 
further stated that the veteran's occupational functioning 
had long been impaired and that she had not worked since the 
aneurysm, and that her social functioning was similarly 
impacted.  

The veteran was also afforded a neurological examination by 
the VA in July 2003.  The examiner reviewed the computer 
file, the claims folder and the military service health 
record.  It was reported that the veteran was largely 
housebound and depended on others to bring her to the 
hospital.  She stated that she needed help getting into and 
out of her house.  She was unable to stand and do her own 
laundry.  She claimed that she was not able to cook safely 
and because of that, she ate cold food.  She described 
herself as able to care for herself in the bathroom because 
she had an elevated seat in a tub bench.  The examiner noted 
that she had personally observed the veteran over the years 
and had watched her steady decline in gait to the present 
situation of being wheelchair dependent.  An examination 
disclosed that the veteran's clothing was badly soiled and 
her body was ill-cared for.  Her feet and nails were quite 
unclean.  She responded only "stepwise" to questions.  
Following the examination, the diagnoses were cervical 
spondylosis with secondary myelopathy and spastic 
tetraparesis; cerebellar degeneration secondary to chronic 
alcohol ingestion; and extensive asymmetric encephalopathy, 
maximal in the right temporal lobe secondary to subarachnoid 
hemorrhage resulting from rupture of an aneurysm.  

The examiner commented that the veteran suffered from a 
multiplicity of neurological diseases, including the virtual 
destruction of the right temporal lobe at the time of the 
aneurysm rupture and the surgery to treat it.  There was 
evidence on CT scan of widespread abnormality throughout the 
right cerebral hemisphere with secondary ventricular 
enlargement.  There was also evidence of cerebellar 
degeneration.  Her present disability was the development of 
spastic tetraparesis, worse in the lower extremities, and was 
responsible for the incontinence she suffered in the past.  
The examiner opined that he did not believe that with her 
impaired intellect, marked by slowness, distractibility and 
impulsivity, that the veteran could regulate in a consistent 
and persistent manner her affairs so that she would be safe 
living alone at home or be able to move about the community.  
He added that he did not visualize that she would ever 
recover from her neurological illness and that she would 
always be dependent upon the willingness of others to 
participate in her care.  The examiner further concluded that 
left to her own devices, the veteran would continue to be 
incontinent, soiled, and unable to cook or wash her clothes 
safely.  He predicted that additional falls would eventually 
make her knees even less functional than they were and that 
on one occasion a fall would unquestionably result in serious 
and possibly fatal injury.  He believed that the veteran was 
in need of aid and attendance and that without assistance, 
she could not leave her home.  

Analysis 

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. §§ 1502, 1521(b).  Regulations provide that a person 
shall be considered in need of regular aid and attendance if 
he (1) is blind or nearly so blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in        38 U.S.C.A. 
§1502 (b); 38 C.F.R. §3.351.

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the claimant be so helpless 
as to need regular aid and attendance, not that there be a 
constant need.   Individual notice been read shall also to be 
considered to require regular aid and attendance.  
"Bedridden" constitutes a condition which, through its 
essential character, actually requires that individuals 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  38 
C.F.R. § 3.352(a).

Although there is some evidence suggesting that the veteran 
might be able to perform some activities of daily living, the 
Board places great weight on the findings and conclusions 
following the VA examinations in June and July 2003.  All 
three examiners believed that the veteran required at least 
some assistance in performing the routine activities of daily 
living.  Two physicians specifically stated that the veteran 
was in need of aid and attendance.  In the absence of 
conclusive evidence to the contrary, the Board finds that the 
evidence supports the claim for entitlement to special 
monthly pension based on the need for regular aid and 
attendance.  


ORDER

Special monthly pension based on the need for regular aid and 
attendance is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.  



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

